                                   Confidential - Subject to Protective Order
                 Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 1 of 11




                                           CITY OF NEW ORLEANS

                          DEPARTMENT OF POLICE
                                               715 South Broad Street
                                               New Orleans, LA 70119
Mitchell J. Landrieu                            "to protect and to serve"                      Ronal W. Serpas, Ph.D.
      MAYOR
                                                                                                   SUPERINTENDENT



                                               March 12, 2013


       Police Officer IV Shannon T. Reeves
       13337 Curran Road
       New Orleans, Louisiana 70128

       Dear Officer Reeves:

             You are hereby instructed to appear before Deputy Superintendent Stephanie M. Landry,
       UNARMED and in court attire, on Tuesday, March 26, 2013, at 10:00 A.M., at NOPD
       Headquarters, 715 South Broad Street, New Orleans, Louisiana, in the Management Services
       Bureau's conference room, Room 159, first floor. This will be a continuation of your original
       Rule IX Hearing, conducted under file number 24-2012, on Wednesday, December 19, 2012.
       During this continued administrative hearing, you may present any information and/or
       documentation regarding your current or future ability to perform the full duties of your classified
       Civil Service position and your willingness to do so. You may have counsel or another
       representative or both present during this meeting. You may take notes or tape record this
       meeting. Rule IX Hearings are administrative and not disciplinary in nature.

             Please read the enclosed Police Officer's Bill of Rights and NOPD Rule 2: Moral Conduct;
       Paragraph 3: Honesty and Truthfullness. You will be asked to sign another copy acknowledging
       them at your hearing. Please contact the Administrative Duties Division office prior to Monday,
       March 25, 2013, at 504-658-5225, or by e-mail Wohnson@nola.gov, to inform Sergeant Jeffrey
       J. Johnson of the number of persons, including yourself, who will appear on your behalf at your
       hearing. A continuation will not be granted due to your tardiness or that of your representative.
       This hearing may be held hi absentia artless you have obtained specific written permission from
       Deputy Superintendent Stephanie M. Landry.




                                                          R nal .
                                                           uperintendent of Police



       RWS:jjj                                                              PLAINTIFF'S EXHIBIT 8



                                                                                                              CITY_000081
                       Confidential - Subject to Protective Order
                              Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 2 of 11




NOPD Rule 2: -Moral Conduct; Paragraph 3: Honesty-and
                                                               Truthfulness states:
Employees are required to be honest and truthful at all
                                                          times, in their spoken,
written, or electronic communications. Truthfulness shall
                                                             apply when an employee
makes a materially false statement with the intent to dece
                                                            ive. A statement is
material when, irrespective of its admissibility under the
                                                            rules of evidence, it could
have affected the course or outcome of an investigation or an
                                                                 official proceeding,
whether under oath or not, in all matters and official inves
                                                             tigations relating to the
scope of their employment and operations of the Department,
                                                                  as follows:
a. employees shall truthfully state the facts in any oral, written,
                                                                    or electronic
communication;
b. employees shall not willfully or negligently make any false,
                                                                    misleading, or
incorrect oral, written, or electronic communication;
c. employees shall not willfully or negligently withhold relevant
                                                                     information of
which they have knowledge, from any oral, written, or electronic
                                                                      communication;
d. employees shall truthfully answer all questions directed to them
                                                                        on the order of
the Superintendent of Police, the Superintendent's designee, a
                                                                   superior officer, or
any judicial, departmental, or other official investigative body.
This regulation does not prohibit using accepted practices in inter
                                                                      rogation
techniques governed by Federal and/or State Court rulings.




                                                                                          CITY_000082
                             Confidential - Subject to Protective Order
               Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 3 of 11




                          DEPARTMENT OF POLICE                                                  ,
                                                                                                    N.
                                                                                                             .
                                           715 South Broad Street
LATOYA CANTRELL                          New Orleans, Louisiana 70119
                                                                                              MICHAEL S. HARRISON
   MAYOR
                                             "to protect and to serve"                         SUPERINTENDENT



                                                 May 23, 2018

     Shannon Reeves
     13337 Curran Rd.
     New Orleans, LA 70128

     Ms. Reeves:

            On Tuesday, May 22, 2018, a New Orleans Police Departmen
                                                                          t continuation hearing,
    relative to the City of New Orleans Civil Service Rule
                                                           IX, Section 1: Maintaining Standards of
    Service, file number 05-2015, was administered by Comm
                                                               ander Derek Frick of the New Orleans
    Police Department, Management Services Bureau, at NOPD
                                                                 Headquarters, 715 South Broad
    Street, New Orleans, Louisiana. This hearing was condu
                                                             cted to allow you to discuss your future
    with NOPD.

            You attended the hearing and were represented by Attorney
                                                                        Ellyn Clevenger.
    Representing the New Orleans Police Department were Comm
                                                                  ander Derek Frick, Major
    Raymond Burkart Jr., and MDS I Derrick Jolly. Also in attend
                                                                   ance, representing the Third Party
    Administrator for Workers' Compensation for the City of New
                                                                   Orleans, was Mr. Troy Gray of
    Corvel Corporation. Prior to the hearing, you signed a copy
                                                                of the Police Officer's Bill of
    Rights, Louisiana Revised Statute 40:2531, acknowledging
                                                               you understood your rights. You
    also acknowledged you understood the hearing was administrati
                                                                    ve and not disciplinary in nature.
             Rule IX addresses corrective actions the appointing authority may
                                                                                 take when an
    employee in the classified service is unable or unwilling to perfo
                                                                       rm the duties of that position in
    a satisfactory manner, and Rule IX was read into the record. The City
                                                                             of New Orleans Civil
    Service Commission Rule IX, Section 1: Maintaining Standards of Servi
                                                                                ce states:

                                            RULE IX
                                     DISCIPLINARY ACTIONS
                        Section 1. MAINTAINING STANDARDS OF SERVICE

   1.1 When an employee in the classified service is unable or unwilling to perfo
                                                                                    rm the duties of
       his/her position in a satisfactory manner, or has committed any act to the prejud
                                                                                          ice of the
       service, or has omitted to perform any act it was his/her duty to perfo
                                                                               rm, or otherwise has
       become subject to corrective action, the appointing authority shall take action
                                                                                        warranted by
       the circumstances to maintain the standards of effective service. This action
                                                                                       may include one
      or more of the following:
       1.) Removal from the service
      2.) Involuntary retirement




                                                                                                           CITY_000083
                        Confidential - Subject to Protective Order
               Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 4 of 11




      3.) Reduction in pay in the salary range within the salary
                                                                    range for the employee's
          classification, subject to the provision of Rule IV, Sectio
                                                                      n 8.
      4.) Demotion to a position of a lower classification
                                                            that the employee is deemed by the
          appointing authority and the Director to be competent to fill,
                                                                           accompanied by a reduction
          in pay, which is within the salary range for the lower
                                                                  classification, subject to the
          provisions of Rule IV, Section 8
      5.) Suspension without pay not exceeding one hundr
                                                             ed twenty (120) calendar days.
      6.) Fine

    On Friday, May 9, 2014, at 1:11pm, you notified the
                                                         Second District Desk Officer (Nicole
 Honore) that you were sick and were not reporting for
                                                       duty. The call was documented as per
 departmental procedure on a Form 109-R. The reason
                                                       you provided for your absence was a
 Migraine Headache.

     On Monday, May 12, 2014, at approximately 2:25pm, you
                                                                  arrived at the Second District
 Station and met with Lieutenant Jenerio C. Sanders, the
                                                            Second District Platoon Commander.
 During the meeting you informed Lieutenant Sanders
                                                         that you were ill and receiving medical
 care. As a result of your on-going medical treatment,
                                                         your treating practitioner informed you
 that you will be unable to return to work for a period
                                                        of six months.
     You further explained to Lieutenant Sanders that you
                                                              believed your medical issue was a
 result of a job related injury. You told him that your injury
                                                                was diagnosed on May 8, 2014 and
 was believed to be a result of an action or several action
                                                            s initiated by a superior officer within the
 New Orleans Police Department.

    Lieutenant Sanders documented all allegations in an incident
                                                                 report under item number E-
 17434-14 and completed a First Report of Injury in your name
                                                              .
    Since being transferred to the Administrative Duties Division
                                                                  you have provided multiple
Physicians' Examination Certification Forms (Form 50's) signe
                                                                d by LCSW Eliot Levin from
May 12, 2014 — April 27, 2018. All of these documents noted the follow
                                                                         ing diagnosis: PTSD,
anxiety, stress, and depression. You also suffered from migraines which
                                                                         you went to the doctor
for as well. Additionally, you have been working limited duty on and
                                                                      off from the time you
transferred to The Administrative Duties Division on May 18, 2014
                                                                    — present.
    Upon reviewing your form 50's from the time period of September
                                                                           7, 2016 — April 27, 2018,
LCSW Eliot Levin has given multiple estimated full duty return dates
                                                                         . You have not been able
to return back to full duty on any of the given estimated return dates
                                                                       .
   The most recent Physician's Examination Certificate Form (Form
                                                                    50) signed by LCSW Eliot
Levin, indicated you are "ABLE TO RETURN TO LIMITED DUTY
                                                                    WITH THE
FOLLOWING RESTRICTIONS ON: 4/28/2018." Based on the inform
                                                                      ation provided on the
Form 50's, your medical prognosis has NOT changed since transferring
                                                                      to The Administrative
Duties Division on May 18, 2014. Thus it should be noted that the New
                                                                      Orleans Police
Department does not have any permanent Limited/Light Duty assignments
                                                                         . You have not
worked in a Full Duty capacity since May 6, 2014.




                                                                                                   CITY_000084
                        Confidential - Subject to Protective Order
              Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 5 of 11




     Commander Derek Frick informed you that based on the fact
                                                                   that your medical prognosis has
 not changed since entering The Administrative Duties
                                                        Division on May 18, 2014, that you are
 not able to function in the capacity of a New Orleans
                                                       police officer. His recommendation to the
 Superintendent of Police, Michael S. Harrison, would be that
                                                               you are removed from service with
 the New Orleans Police Department via Termination of
                                                         Service.
     After a thorough and complete review of information and docum
                                                                     entation presented, I adopt
 Commander Derek Frick's recommendation. Therefore, due
                                                              to your inability to perform full
 duties expected as a New Orleans Police Officer,
                                                  you are hereby notified that you are removed
 from the service of the New Orleans Police Department, effect
                                                               ive Wednesday, May 23, 2018.
   You are advised that you may have a right to appeal this decisi
                                                                   on to the City of New Orleans
Civil Service Commission within thirty (30) days of the
                                                        date of this letter.
   There may be other positions with the City of New Orleans
                                                               that you may qualify for. It is
your responsibility to seek such accommodations with
                                                      the Public and Employee Relations
Division by contacting the City of New Orleans Civil
                                                     Service Department at (504) 658-3500.
     You should contact the New Orleans Police Department
                                                              Human Resources Division at (504)
658-5400, for information on the status of any fringe benefits
                                                                due to you. You are also
instructed to return any and all departmentally-owned and issued
                                                                   equipment immediately, obtain
a receipt for this property and present the receipt to the Huma
                                                               n Resources Division. A copy of
this letter will be retained in your personnel file.

                                                      incerely,



                                                    Michael S.     'son
                                                    Superintendent of Police
MSH: dkj

Cc:   Department of Civil Service
      NOPD Pension Board
      NOPD Human Resources
      Operations Bureau
      Commander, ADD
      Public Integrity Bureau




                                                                                                 CITY_000085
                               Confidential - Subject to Protective Order
              Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 6 of 11



                                           CITY OF NEW ORLEANS

                         DEPARTMENT OF POLICE
                                              715 South Broad Street
                                              New Orleans, LA 70119
Mitchell J. Landrieu                            "to protect and to serve"                       Ronal W. Serpas, Ph.D.
      MAYOR                                                                                         SUPERINTENDENT


                                                      June 6, 2013


          Police Officer IV Shannon T. Reeves
          13337 Curran Road
          New Orleans, Louisiana 70128

          Dear Officer Reeves:

                 You are hereby instructed to appear before Deputy Superintendent Stephanie M. Landry,
          UNARMED and in court attire, on Tuesday, June 18, 2013, at 10:00 A.M., at NOPD
          Headquarters, 715 South Broad Street, New Orleans, Louisiana, in the Management Services
          Bureau's conference room, Room 159, first floor. This will be a continuation of your original
          Rule IX Hearing, conducted under file number 24-2012, on Tuesday, March 26, 2013. During
          this continued administrative hearing, you may present any information and/or documentation
          regarding your current or future ability to perform the full duties of your classified Civil Service
          position and your willingness to do so. You may have counsel or another representative or both
          present during this meeting. You may take notes or tape record this meeting. Rule IX Hearings
          are administrative and not disciplinary in nature.

                Please read the enclosed Police Officer's Bill of Rights and NOPD Rule 2: Moral Conduct;
          Paragraph 3: Honesty and Truthfullness. You will be asked to sign another copy acknowledging
          them at your hearing. Please contact the Administrative Duties Division office prior to Monday,
          June 17, 2013, at 504-658-5225, or by e-mail Hi ohnson@nola.gov, to infoini Sergeant Jeffrey J.
          Johnson of the number of persons, including yourself, who will appear on your behalf at your
          hearing. A continuation will not be granted due to your tardiness or that of your representative.
          This hearing may he held in absentia unless you have obtained specific written permission from
          Deputy Superintendent Stephanie M. Landry.

                                                               Sincerely,

                                                               Ronal W. Serpas
                                                               Superintendent of Police



                                                                             . Landry
                                                                      ty Superintendent
                                                                     agement Services Bur
          RWS:jjj




                                                                                                           CITY_000086
                                                   Confidential - Subject to Protective Order
                                                    Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 7 of 11


        CHAPTER 25. RIGHTS OF LAW ENFORCEMENT OFFICERS WHILE UNDER INVESTIGATION
 §2531. Applicability; minimum standards during investigation; penalties for failure to comply
 A. The provisions of this Chapter shall only apply to police employees as defined by R.S. 40:1372(5) and to those law enforcement officers employed by any
,nonicipality and campus police employed at any state-supported college or university who are under investigation with a view to possible disciplinary action, demotion,
 or dismissal.
 B. Whenever a police employee or law enforcement officer is under investigation, the following minimum standards shall apply:
 (1) The police employee or law enforcement officer being investigated shall be informed, at the commencement of interrogation, of the nature of the investigation and
 the identity and authority of the person conducting such investigation, and at the commencement of any interrogation, such officer shall be informed as to the identity
 of all persons present during such interrogation. The police employee or law enforcement officer shall be allowed to make notes.
 (2) Any interrogation of a police employee or law enforcement officer in connection with an investigation shall be for a reasonable period of time and shall allow for
 reasonable periods for the rest and personal necessities of such police employee or law enforcement officer.
(3) All interrogations of any police employee or law enforcement officer in connection with the investigation shall be recorded in full. The police employee or law
 enforcement officer shall not be prohibited from obtaining a copy of the recording or transcript of the recording of his statements upon his written request
 (4-)(a) The police employee or law enforcement officer being questioned, whether as a target or as a witness in an administrative investigation, shall have the right to
 be represented by counsel, other representative, or both, of the police employee or law enforcement officer's choice.
(b) The police employee or law enforcement officer shall be granted up to thirty days to secure such representation, during which time all questioning shall be
suspended_
(c) The police employee or law enforcement officer's representative or counsel shall be allowed to offer advice to the employee or officer and make statements on the
 record regarding any question asked of the employee or officer at any interrogation, interview, or hearing in the course of the investigation.
(5) No statement made by the police employee or law enforcement officer during the course of a❑ administrative investigation shall be admissible in a criminal
proceeding.
(6) Repealed by Acts 2008, No. 654, §2.
(7) When a formal and written complaint is made against any police employee or law enforcement office:7, the sa.lperinterident of state police or the chief of police or his
 authorized representative shall initiate an investigation within fourteen days of the date the complaint is made. Except as otherwise provided in this Paragraph, each
 investigation of a police employee or law enforcement officer which is conducted under the provisions of this Chapter shall be completed within sixty days. However,
in each municipality which is subject to a Municipal Fire and Police Civil Service law, the municipal police department may petition the Municipal Fire and Police
Civil Service Board for an extension of the time within which to complete the investigation. The board shall set the matter for hearing and shall provide notice of the
hearing to the police employee or law enforcement officer who is under investigation. The police employee or law enforcement officer who is under investigation shall
have the right to attend the hearing and to present evidence and arguments against the extension. If the board finds that the municipal police department has shown
good cause for the granting of an extension of time within which to complete the investigation, the board shall grant an extension of up to sixty days. Nothing
contained in this Paragraph shall be construed to prohibit the police employee or law enfarceinent officer under investigation and the appointing authority from
entering into a written agreement extending the investigation for up to an additional sixty days. The investigation shall be considered complete upon notice to the police
employee or law enforcement officer under investigation of a pre-disciplinary hearing or a determination of an unfounded or unsustained complaint. Further, nothing in
this Paragraph shall limit any investigation of alleged criminal activity.
(8) In the case of a police employee who is a member of the State Police Service as set forth in Article X, Section 41 of the Louisiana Constitution of 1974, the
appointing authority may petition the State Police Commission, or its executive director, for an extension of the time within which to complete the investigation_ The
State Police Commission, or its executive director, shall set the matter for hearing and shall provide notice of the hearing to the police employee who is under
investigation. The police employee who is under investigation shall have the right to attend the hearing and to present evidence and arguments against the extension. If
the State Police Commission, or its executive director, finds that the appointing authority has shown good cause for the granting of an extension of time within which to
complete the investigation, the State Police Commission, or its executive director, shall pint an extension of up to sixty days. Nothing contained in this Paragraph shall
be construed to prohibit the police employee under investigation and the appointing authority from entering into a written agreement extending the investigation for up
to an additional sixty days. The investigation shall be considered complete upon determination of the appointing authority to institute disciplinary action against the
police employee or \ determination of an unfounded or unsustained complaint. Nothing in this Paragraph shall limit any investigation of alleged criminal activity.
C. There shall be no discipline, demotion, dismissal, or adverse action of any sort taken against a police employee or law enforcement officer unless the investigation is
conducted in accordance with the minimum standards provided for in this Section. Any discipline, demotion, dismissal, or adverse action of any sort whatsoever taken
against a police employee or law enforcement officer without complete compliance with the foregoing minimum standards is an absolute nullity.
Acts 1985, No. 425, §1; Acts 1991, No. 450, §1, eff. July 15, 1991; Acts 2001, No. 933, §1; Acts 2007, No. 91, §1; Acts 2007, No. 258, §2; Acts 2008, No. 249, §1;
Acts 2008, No. 654, §§1, 2.

WITH MY SIGNATURE BELOW, I ACKNOWLEDGE RECEIPT OF THIS INFORMATION.


SIGNATURE                                                                                                         DATE RECEIVED


PRINT NAME
(NOTE: RULE a       HEARINGS ARE NOT DISCIPLINARY IN NATURE)




                                                                                                                                                                               CITY_000087
                       Confidential - Subject to Protective Order
                               Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 8 of 11




NOPD Rule 2:-Moral Conduct; Pa graph 3: Hones -57-arld
                                                               Truthfulness states:
Employees are required to be honest and truthful at all
                                                           times, in their spoken,
written, or electronic communications. Truthfulness shall apply
                                                                     when an employee
makes a materially false statement with. the intent to deceive.
                                                                  A statement is
material when, irrespective of its admissibility under the
                                                             rules of evidence, it could
have affected the course or outcome of an investigation or an
                                                                  official proceeding,
whether under oath or not, in all matters and official investigat
                                                                   ions relating to the
scope of their employment and operations of the Department, as
                                                                      follows:
a. employees shall truthfully state the facts in any oral, written,
                                                                    or electronic
communication;
b. employees shall not willfully or negligently make any false, misle
                                                                           ading, or
incorrect oral, written, or electronic communication;
c. employees shall not willfully or negligently withhold relevant
                                                                      information of
which they have knowledge, from any oral, written, or electronic
                                                                       communication;
d. employees shall truthfully answer all questions directed to them
                                                                         on the order of
the Superintendent of Police, the Superintendent's designee, a supe
                                                                         rior officer, or
any judicial, departmental, or other official investigative body.
This regulation does not prohibit using accepted practices in inter
                                                                       rogation
techniques governed by Federal and/or State Court rulings.




                                                                                            CITY_000088
                               Confidential - Subject to Protective Order
              Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 9 of 11




                                           CITY OF NEW ORLEANS

                         DEPARTMENT OF POLICE
                                              715 South Broad Street
                                              New Orleans, LA 70119
Mitchell J. Landrieu                            "to protect and to serve"                       Ronal W. Serpas, Ph.D.
      MAYOR
                                                                                                    SUPERINTENDENT



                                                   September 19, 2013


          Police Officer IV Shannon T. Reeves
          13337 Curran Road
          New Orleans, Louisiana 70128

          Dear Officer Reeves:

                 You are hereby instructed to appear before Deputy Superintendent Stephanie M. Landry,
          UNARMED and in court attire, on Tuesday, October 8, 2013, at 9:30 A.M., at NOPD
          Headquarters, 715 South Broad Street, New Orleans, Louisiana, in the Management Services
          Bureau's conference room, Room 159, first floor. This will be a continuation of your original
          Rule IX Hearing, conducted under file number 24-2012, on Tuesday, June 18, 2013. During this
          continued administrative hearing, you may present any information and/or documentation
          regarding your current or future ability to perform the full duties of your classified Civil Service
          position and your willingness to do so. You may have counsel or another representative or both
          present during this meeting. You may take notes or tape record this meeting. Rule IX Hearings
          are administrative and not disciplinary in nature.

                Please read the enclosed Police Officer's Bill of Rights and NOPD Rule 2: Moral Conduct;
          Paragraph 3: Honesty and Truthfullness. You will be asked to sign another copy acknowledging
          them at your hearing. Please contact the Administrative Duties Division office prior to Monday,
          October 7, 2013, at 504-658-5225, or by e-mail iiiohnson@nola.gov, to inform Sergeant Jeffrey
          J. Johnson of the number of persons, including yourself, who will appear on your behalf at your
          hearing. A continuation will not be granted due to your tardiness or that of your representative.
          This hearing may be held in absentia unless you have obtained specific written permission from
          Deputy Superintendent Stephanie M. Landry.


                                                               Sincerely



                                                               Ron 1 ( Serpas
                                                               Su erintendent of Police


          RWS:jjj




                                                                                                           CITY_000089
                                       Confidential - Subject to Protective Order
                       Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 10 of 11




                                                                            ATION
        CHAPTER 25. RIGHTS OF LAW ENFORCEMENT OFFICERS WHILE UNDER INVESTIG
§2531. Applicability, minimum standards during investigation; penalties for failure to comply
                                                                                                            and to those law enforcement officers employed by any
A. The provisions of this Chapter shall only apply to police employees as defined by R.S. 40:1372(5)
              and campus   police employed  at any state-supported  college or  university who are  under investigation with a view to possible disciplinary action, demotion,
municipality
or dismissal.
                                                                                                      minimum standards shall apply:
B. Whenever a police employee or law enforcement officer is under investigation, the following
         police employee   or law enforcement  officer being  investigated shall be informed, at the commencement      of interrogation, of the nature of the investigation and
(1) The
                                         conducting  such  investigation, and at the commencement     of any  interrogation,  such officer shall be informed as to the identity
the identity and authority of the person
                                                                employee   or law  enforcement  officer shall be allowed   to make notes.
of all persons present during such interrogation. The police
                                                                                                                      be for a reasonable period of time and shall allow for
(2) Any interrogation of a police employee or law enforcement officer in connection with an investigation shall
reasonable periods for the rest and personal necessities of such police employee or law enforcement officer.
                                                                                                                          be recorded in full. The police employee or law
(3) All interrogations of any police employee or law enforcement officer in connection with the investigation shall
                                                                                                                      of his statements upon his written request.
enforcement officer shall not be prohibited from obtaining a copy of the recording or transcript of the recording
                                                                                                                         administrative investigation, shall have the right to
(4)(a) The police employee or law enforcement officer being questioned, whether as a target or as a witness in an
be represented by counsel, other representative, or  both, of the police employee   or law enforcement   officer's choice.
                                                                                                                                   which time all questioning shall be
(b) The police employee or law enforcement officer shall be granted up to thirty days to secure such representation, during
suspended.
                                                                                                                                         employee or officer and make statements on the
(c) The police employee or law enforcement officer's representative or counsel shall be allowed to offer advice to the
                                                                          any                    interview,   or hearing  in the   course   of the investigation.
record regarding any question asked of the employee or officer at               interrogation,
                                                                                                                                                     shall be admissible in a criminal
(5) No statement made by the police employee or law enforcement officer during the course of an administrative investigation
proceeding.
(6) Repealed by Acts 2008, No. 654, §2.
                                                                                                                                 superintendent of state police or the chief of police or his
(7) When a formal and written complaint is made against any police employee or law enforcement officer, the
                                                                                                                                           as otherwise provided in this Paragraph, each
authorized representative shall initiate an investigation within fourteen days of the date the complaint is made. Except
              of a police employee    or law  enforcement   officer   which  is  conducted    under   the  provisions  of this  Chapter shall be completed within sixty days. However,
investigation
                                                                                                                             department may petition the Municipal Fire and Police
in each municipality which is subject to a Municipal Fire and Police Civil Service law, the municipal police
                                                                                                                                   the matter for hearing and shall provide notice of the
Civil Service Board for an extension of the time within which to complete the investigation. The board shall set
                                                                                                                                 law enforcement officer who is under investigation shall
hearing to the police employee or law enforcement officer who is under investigation. The police employee or
                                                                                                                                            the municipal police department has shown
have the right to attend the hearing and to present evidence and arguments against the extension. If the board finds that
                                                                                                                                       an extension of up to sixty days. Nothing
good cause for the granting of an extension of time within which to complete the investigation, the board shall grant
                                                                                                                                                    and the appointing authority from
contained in this Paragraph shall be construed to prohibit the police employee or law enforcement officer under investigation
         into a written agreement   extending   the investigation   for up  to an   additional  sixty  days.   The investigation     shall  be considered complete upon notice to the police
entering
                                                                                                                                               or unsustained complaint. Further, nothing in
employee or law enforcement officer under investigation of a pre-disciplinary hearing or a determination of an unfounded
this Paragraph shall limit any investigation of alleged criminal activity. •
                                                                                                                                          of the Louisiana Constitution of 1974, the
(8) In the case of a police employee who is a member of the State Police Service as set forth in Article X, Section 41
                      may   petition the  State Police  Commission,     or its executive   director,   for an  extension  of  the  time  within    which to complete the investigation. The
appointing authority
                                              director, shall set the  matter   for  hearing  and  shall provide   notice  of  the  hearing   to the  police employee who is under
State Police Commission, or its executive
                                                                                                                                           evidence and arguments against the extension. If
investigation. The police employee who is under investigation shall have the right to attend the hearing and to present
                                                                                                                                                       of an extension of time within which to
the State Police Commission, or its executive director, finds that the appointing authority has shown good cause for the granting
                             the  State Police  Commission,    or  its executive    director, shall grant   an extension   of  up  to sixty  days.   Nothing   contained in this Paragraph shall
complete the investigation,
                                                                        and  the-appointing     a.uthority-from   entering  into - a- written-ag  reement   extending the investigation for up
be construed to prohibit the police -employee under investigation
                                                                                                                                    authority to institute disciplinary action against the
to an additional sixty days. The investigation shall be considered complete upon determination of the appointing
                                                                                                                                  limit any investigation of alleged criminal activity.
police employee or a determination of an unfounded or unsustained complaint. Nothing in this Paragraph shall
C. There shall be nodiscipline, demotion, dismissal,      or  adverse   action   of any  sort taken  against   a police employee      or law enforcement officer unless the investigation is
                                                                                                                                                                 of any sort whatsoever taken
conducted in accordance with the minimum standards provided for in this Section. Any discipline, demotion, dismissal, or adverse action
                                                                                                                                                 is    absolute nullity.
against a police employee or law enforcement officer without complete compliance with the foregoing minimum standards an
                                                                                                                                                     No. 258, §2; Acts 2008, No. 249, §1;
Acts 1985, No. 425, §1; Acts 1991, No. 450, §1, elf. July 15, 1991; Acts 2001, No. 933, §1; Acts 2007, No. 91, §1; Acts 2007,
Acts 2008, No. 654, §§1, 2.

WITH MY SIGNATURE BELOW, I ACKNOWLEDGE RECEIPT OF THIS INFORMATION.


                                                                                                                                DATE RECEIVED
SIGNATURE


PRINT NAME
(NOTE: RULE a HEARI NGS ARE NOT DISCIPLINARY IN NATURE)




                                                                                                                                                                            CITY_000090
                       Confidential - Subject to Protective Order
                              Case 2:19-cv-10766-GGG-MBN Document 119-8 Filed 06/15/20 Page 11 of 11




NOPD Rule 2:-Moral Conduct; Paragraph 3: Honesty-and Truthfulness states;
Employees are required to be honest and truthful at all times, in their spoken,
written, or electronic communications. Truthfulness shall apply when an employee
makes a materially false statement with the intent to deceive. A statement is
material when, irrespective of its admissibility under the rules of evidence, it could
have affected the course or outcome of an investigation or an official proceeding,
whether under oath or not, in all matters and official investigations relating to the
scope of their employment and operations of the Department, as follows:
a. employees shall truthfully state the facts in any oral, written, or electronic
communication;
b. employees shall not willfully or negligently make any false, misleading, or
incorrect oral, written, or electronic communication;
c. employees shall not willfully or negligently withhold relevant infoiiiiation of
which they have knowledge, from any oral, written, or electronic communication;
d. employees shall truthfully answer all questions directed to them on the order of
the Superintendent of Police, the Superintendent's designee, a superior officer, or
any judicial, departmental, or other official investigative body.
This regulation does not prohibit using accepted practices in interrogation
techniques governed by Federal and/or State Court rulings.




                                                                                          CITY_000091
